[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The petitioner brings this petition in the form of a petition for habeas corpus alleging that the respondent has improperly forfeited his Outstanding Meritorious Performance Award (OMPA) of 120 days as a result of disciplinary sanctions he received. He alleges that at the time of the sanctions he had no credits to be forfeited.
The respondent has introduced the petitioner's time sheet (Respondent's Exhibit B) and demonstrates in a highlighted yellow that the OMPA was received on January 23, 1991 and sanctions were imposed subsequently. This evidence is consistent with the authority rested with the commissioner, G.S. 18-98b and his Administrative Directive 9.5,
Respondent's Exhibit A.
For the above reasons the petition is denied. CT Page 3936
Corrigan, JTR